DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 7/18/2022. Claims 1-9 and 11-20 are pending in the case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, 11,15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Craine et al. (US 9731203 B2, hereinafter Craine) in view of Bau et al. (US 9195969 B2, hereinafter Bau). And Silbey et al. (US 2013/0111366 A1, hereinafter Silbey).

As to independent claim 1, Craine teaches a method comprising:
using at least one processor (Processor 702), accessing a list of related entities associated with a user running an application (game application), the list of related entities indicating related entities of the user within a messaging system (“the system can analyze Player 101's game play and Player 101's social network to make recommendations on additional friends to include in the player's social network for improved game play,” Col. 7 lines 11-14, “FIG. 4 illustrates an example of Zynga Poker with the Zynga Live feature for finding friends to play online poker with..” Col. 10 lines 32-52, “a social networking system 520a managed by a third-party (e.g., Facebook, Friendster, Myspace, etc.)” Col. 3 lines 6-7);  
filtering the list of related entities to include related entities of the list of related entities that are running the application to generate a filtered list of related entities, wherein the related entities of the list of related entities that are running the application are not friends with the user within the application (“In some embodiments only friends that are actively playing or logged into the game are identified at step 230.” Col. 7 lines 43—44, “In the Zynga Live display, the game system displays all the friends from John's social network who are currently also logged in. Here, John only has one other friend currently logged in, Fred.” Col. 10 lines 35-38);
causing the filtered list of related entities to be displayed on a computing device over a displayed screen of the application (at step 250, the game system 520b identifies other players for Player 101 to play with, the game system can then present these other players to Player 101. “In the Zynga Live display, the game system displays all the friends from John's social network who are currently also logged in. Here, John only has one other friend currently logged in, Fred.” Col. 10 lines 35-37).
causing a status within the application of the related entities to be displayed on the computing device (“The display indicates that Fred is also currently in the “Lobby” of Zynga Poker “ Col. 10 lines 38-40, “The game system can analyze player status updates (reported by facilities available to the player within the game, or in third-party systems with which the game operator's infrastructure may integrate), such as “away,” “afk,” “do not disturb,” “dnd,” etc., can assist the game system in analyzing which friends are available at steps 220 and 230.” Col. 7 lines 54-60).
Craine does not appear to expressly teach wherein the related entities list is ordered based on interactions of the related entities of the list of related entities with the user within the messaging system,
causing a scrollable carousel comprising the filtered list of related entities to be displayed on a computing device over a displayed screen of the application, and
Bau teaches wherein the related entities list is ordered based on interactions of the related entities of the list of related entities with the user within the messaging system (“The list generator may include a display list generator 218, which generates lists of contacts for presentation in the display region of a client application.  The display list generator 218 includes a list generator for relevant contacts 220, a list generator for relevant and active contacts 222, and a list generator for relevant and online contacts 224…. "Relevant," as used herein, means that the user has had interaction with the contact.” Col. 6 lines 10-18).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise wherein the related entities list is ordered based on interactions of the related entities of the list of related entities with the user within the messaging system. One would have been motivated to make such a combination to provide contacts in which the user likely needs to interact with.  
Silbey teaches causing a scrollable carousel comprising the f list of related entities to be displayed on a computing device over a displayed screen of the application (“The user may reveal additional friends using a scroll bar” paragraph 0035).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine and Bae to comprise causing a scrollable carousel comprising the filtered list of related entities to be displayed on a computing device over a displayed screen of the application. One would have been motivated to make such a combination to efficiently utilize the display of user mobile devices.  

As to dependent claim 2, Craine teaches the method of claim 1, Craine does not appear to expressly teach the method further comprising:
reordering the list of related entities based on interactions of the related entities with the user within the application to generate a reordered list of related entities; and causing the carousel of the reordered list of related entities to be displayed for the user on the computing device
Silbey teaches reordering the list of related entities based on interactions of the related entities with the user within the application to generate a reordered list of related entities; and causing the carousel of the reordered list of related entities to be displayed for the user on the computing device (“At step 240, the friends list ordering component 132 orders the user's friends based on the monitored interactions with the friend and other monitored activity.  At step 250, the friends list ordering component 132 may reorder the friends list to account for pinned or grouped friends who do not appear in their pinned or grouped positions.  Based on the pinning or grouping, the ordered friends list might be reordered to place the other user at or near a predefined position in the list (for example, at or near the top).  At step 260, after determining an order (and after any reordering), the friends list is displayed in its final order to the user” paragraph 0027, Even though, Silbey does not appear to expressly teach reordering the ordered friend list based on interactions, Silbey explicitly teaches ordering friends list based on interactions of the related entities. Therefore, a person ordinary skill the art would recognize reordering the ordered friend list can be based on user’s preference for example, based on user interaction of the users within the application).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise such that filtering the list of related entities to include related entities of the list of related entities that are running the application to generate a filtered list of related entities. One would have been motivated to make such a combination to provide relevant contacts lists.  

As to dependent claim 4,  Craine teaches the method of claim 1, Craine further comprising: accessing profiles of the filtered list of related entities from the messaging system; and causing the carousel of the filtered list of related entities to be displayed for the user on a computing device, wherein the related entities of the filtered list of related entities are displayed with one or more fields of the profiles (For example, Fig. 4 show the identified name “Fred” and profile picture).

As to dependent claim 5, Craine teaches the method of claim 1, Craine further teaches storing profiles of the list of related entities (“game player profiles, social network profiles” Col. 13 lines 47-52, Col. 12 lines 31-49).
Silbey teaches reordering the list of related entities based on interactions of the related entities with the user within the application to generate a reordered list of related entities; and causing the carousel of the reordered list of related entities to be displayed for the user on the computing device (“At step 240, the friends list ordering component 132 orders the user's friends based on the monitored interactions with the friend and other monitored activity.  At step 250, the friends list ordering component 132 may reorder the friends list to account for pinned or grouped friends who do not appear in their pinned or grouped positions.  Based on the pinning or grouping, the ordered friends list might be reordered to place the other user at or near a predefined position in the list (for example, at or near the top).  At step 260, after determining an order (and after any reordering), the friends list is displayed in its final order to the user” paragraph 0027).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise reordering the list of related entities based on interactions of the related entities with the user within the application to generate a reordered list of related entities; and causing the carousel of the reordered list of related entities to be displayed for the user on the computing device. One would have been motivated to make such a combination in order to provide relevant contacts lists.  
Bau teaches accessing profiles of the list of related entities from the messaging system (Fig. 7 identify set of contact 702);
 filtering the list of related entities with the user within the application (select a first subset of the contacts based on contact interaction criteria 704);
reordering the filtered list of related entities based on a field of the profiles of the list of related entities (Fig. 7, at step 708 quick lists of contacts are generated by combining and reordering the first and second subsets”).
causing the reordered list of related entities to be displayed for the user on a computing device (the generated list 708 is displayed on a computing device).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise such that filtering the list of related entities to include related entities of the list of related entities that are running the application to generate a filtered list of related entities. One would have been motivated to make such a combination to provide relevant contact list.  

As to dependent claim 9, Craine teaches the method of claim 1, Craine further teaches in response to a selection of an entity of the filtered list of related entities, causing a message to be sent by the messaging system to the entity with an invitation comprising a hotlink for the entity to perform an action within the application (“If John wants to start a new poker table filled with only his friends, he could first send a message to his friends to let them know he's currently playing Zynga Poker.” Col. 10 lines 43-45, “invite one or more of those friend to the game by some communication means (e.g., an email or other message).

As to dependent claim 11, Craine teaches the method of claim 1, Craine does not appear to expressly teach the method further comprising:
causing a request to be sent to the messaging system requesting information indicating that the related entities of the filtered list of related entities are running the application.
Bau teaches causing a request to be sent to the messaging system requesting information indicating that the related entities of the filtered list of related entities are running the application (status collector 138-C);
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise such that causing a request to be sent to the messaging system requesting information indicating that the related entities of the filtered list of related entities are running the application. One would have been motivated to make such a combination to provide contacts in which a user is interested.  

As to dependent claim 15, Craine teaches the method of claim 1, Craine does not appear to expressly teach the method further comprising: in response to receiving an indication that the user requested the carousel be displayed, causing the carousel of the filtered list of related entities to be displayed for the user on the computing device.
Bau teaches in response to receiving an indication that the user requested the carousel be displayed, causing the carousel of the filtered list of related entities to be displayed for the user on the computing device (List generator 322 generates filtered list of contacts in response to receiving an indication that the user requested the list be displayed);
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise such that in response to receiving an indication that the user requested the carousel be displayed, causing the carousel of the filtered list of related entities to be displayed for the user on the computing device. One would have been motivated to make such a combination to provide relevant friend list.  

Claims 17-18 reflect a system embodying the limitations of claims 1-2 therefore the claims are rejected under similar rationale.

Claim 20 reflects a non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform the method of claim 1. Therefore, claims 20 is rejected under similar rationale.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Craine et al., Bau et all, Silbey et al., and Gundotra et al. (US 2012/0163574 A1, hereinafter Gundotra).

As to dependent claim 3, Craine teaches the method of claim 1, Craine does not appear to expressly teach wherein the carousel comprises two to nine related entities of the filtered list of related entities, and wherein a special relation entity of the filtered list of related entities is displayed on a left portion of the carousel.
Gundotra teaches wherein the carousel comprises two to nine related entities of the filtered list of related entities, and wherein a special relation entity of the list of related entities is displayed on a left portion of the carousel (frequently contacted friend 328a, i.e., a close friend or close family member is displayed on a left portion of the carousel).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise wherein the carousel comprises two to nine related entities of the list of related entities, and wherein a special relation entity of the list of related entities is displayed on a left portion of the carousel. One would have been motivated to make such a combination for presenting automatically created relevant friends and allowing the user to take an action. 

Claim 19 reflects a system embodying the limitations of claim 3 therefore the claim is rejected under similar rationale.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Craine et al., Bau et all, Silbey et al., and Buddhavarapu (US 9881295 B1).

As to dependent claim 6, Craine teaches the method of claim 1, Craine further teaches the method further comprising: randomly selecting a friend of the list of related entities (Col. 7 lines 45-46, Col. 10 lines 54-57).
Craine does not appear to expressly teach accessing nicknames of the filtered list of related entities from the messaging system;
causing to be displayed on the computing device that is displaying a live image of the user a nickname of the nicknames of the randomly selected entity, wherein the nickname is displayed above a head of the user.
Buddhavarapu teaches accessing nickname of user (Fig. 3B including Jack’s nickname, Col. 10 line 6); and
causing to be displayed on the computing device that is displaying a live image of the user a nickname of the nicknames of the randomly selected entity, wherein the nickname is displayed above a head of the user (Fig. 3B Jack’s nickname is displayed above capture facial image 351). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise accessing nicknames of the list of related entities from the messaging system; causing to be displayed on the computing device that is displaying a live image of the user a nickname of the nicknames of the randomly selected entity, wherein the nickname is displayed above a head of the user. One would have been motivated to make such a combination to provide tools that allow users of communication devices to communicate more easily and on a more personal, human level with their contacts.

As to dependent claim 7, Craine teaches the method of claim 6, Craine does not appear to expressly further comprising:
accessing information representing the randomly selected entity from the messaging system; and
causing to be displayed on the computing device a representation of the information as augmented reality with the user of the application.
Buddhavarapu teaches accessing information representing the randomly selected entity from the messaging system (FIG. 3B shows a smartphone screenshot (350) of the augmented reality, Col. 10 lines 1-6); and
causing to be displayed on the computing device a representation of the information as augmented reality with the user of the application (FIG. 3B shows a smartphone screenshot (350) of the augmented reality, Col. 10 lines 1-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise accessing information representing the randomly selected entity from the messaging system; and causing to be displayed on the computing device a representation of the information as augmented reality with the user of the application. One would have been motivated to make such a combination to provide tools that allow users of communication devices to communicate more easily and on a more personal, human level with their contacts.

Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Craine et al., Bau et all, Silbey et al., and Kuramura et al. (US 20140244630 A1, hereinafter Kuramura).

As to dependent claim 8, Craine teaches the method of claim 1, Craine does not appear to expressly teach the method further comprising:
in response to a selection of an entity of the filtered list of related entities, accessing a location of the entity from the messaging system, and
causing to be displayed on the computing device an image indicating weather conditions for the location.
Kuramura teaches in response to a selection of an entity of the list of related entities,
accessing a location of the entity from the messaging system (Fig. 4 the contact's location, time, and weather are accessed to be displayed to the user), and

causing to be displayed on the computing device an image indicating weather conditions for the location (Fig. 4 the contact's location, time, and weather are accessed is displayed),.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise in response to a selection of an entity of the list of related entities, accessing a location of the entity from the messaging system, and causing to be displayed on the computing device an image indicating weather conditions for the location. One would have been motivated to make such a combination to provide tools that allow users of 
communication devices to communicate more easily and on a more personal, human level with their contacts (Kuramura paragraph 0004).

As to dependent claim 12, Craine teaches the method of claim 1, Craine does not appear to expressly teach the method further comprising:
causing to be displayed a geographic area of the application on the computing device; 
accessing location information for the filtered list of related entities; and 
displaying indications of the locations of related entities of the filtered list of related entities that are within the geographic area.
	Kuramura teaches causing to be displayed a geographic area of the application on the computing device (Fig. 4 contact information 140 including geographic location); 
accessing location information for the contacts (Fig. 4 location information of the contact accessed); and 
displaying indications of the locations of related entities of the filtered list of related entities that are within the geographic area (Fig. 4 the contact's location, time, and weather are displayed to the user),.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise causing to be displayed a geographic area of the application on the computing device; accessing location information for the filtered list of related entities; and displaying indications of the locations of related entities of the filtered list of related entities that are within the geographic area. One would have been motivated to make such a combination to provide tools that allow users of communication devices to communicate more easily and on a more personal, human level with their contacts (Kuramura paragraph 0004).

As to dependent claim 13, Craine teaches the method of claim 12, Craine further teaches the method comprising:
accessing avatar information for the filtered list of related entities from the messaging system (In Fig. 4, it would be obvious to access avatar information from the social network and display avatar in place of the profile picture of the friends, for example, “Fred”); and
wherein the indications are corresponding avatar information (In Fig. 4, it would be obvious to access avatar information from the social network and display avatar in place of the profile picture of the friends, for example, “Fred”).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Craine et al., Bau et all, Silbey et al., and Zhang et al. (US 2018/0290053 A1, hereinafter Zhang).

As to dependent claim 14, Craine teaches the method of claim 1, Craine does not appear to expressly teach the method further comprising:
accessing performance information indicating performance of the related entities of the filtered list of related entities within the application;
selecting top performers of the list of related entities using the performance information; and 
causing indications of the top performers and the user to be displayed on the computing device.
Zhang teaches accessing performance information indicating performance of the related entities of the list of related entities within the application (Fig. 3-2(B) fast play friends information accessed);
selecting top performers of the list of related entities using the performance information (Fig. 3-2(B) top 4 fast play friends and their status is displayed); and 
causing indications of the top performers and the user to be displayed on the computing device (Fig. 3-2(B) fast play friends and their status is displayed).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise accessing profiles of the list of related entities from the messaging system, reordering the list of related entities based on a field of the profiles of the list of related entities; and causing the carousel of the reordered list of related entities to be displayed for the user on a computing device. One would have been motivated to make such a combination to make the gaming interesting. 

As to dependent claim 16, Craine teaches the method of claim 1, Craine does not appear to expressly teach wherein the application is executed by a portion of the messaging system within an interpreter, and wherein the method further comprises:
in response to a selection by the user to end the application, causing control to be returned to the messaging system.
Zhang teaches in response to a selection by the user to end the application, causing control to be returned to the messaging system (“the first user may control the first terminal to exit a game page provided by the game client and enter a friend list page provided by a social client” paragraph 0099).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Craine to comprise in response to a selection by the user to end the application, causing control to be returned to the messaging system. One would have been motivated to make such a combination for improving a user experience in relation to creating and sharing electronic communication with one or more users.  

Response to Arguments
Applicants’ prior art arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Craine et al. US 9731203 B2 (See the rejection presented above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171